Caton, C. J. We are entirely unable to appreciate the least force in the objections raised to the imposition here complained of. The case of The People v. Thurber, 13 Ill. 554, settles the right of the legislature to authorize the city to require this license to be taken out, unless there is something in the charter of the company exempting them from such a burthen. The only pretense for this, which could be found in the charter is the clause, “ The directors shall extend the insurance of said company to every part of this State on all real and personal property within the same.” To carry out this provision of the charter, it is said that it was necessary that an agency should be established in Peoria and the other principal cities and towns in the State. Well, what of it? We cannot see how this should exempt the company, its property or agents, from liability to taxation or burthens any more than if such agency were not required. It might as well insist that its office and furniture are exempt from taxation, as that its agent should be exempt from paying for a license. This license money is in the nature of a tax, and is so designated by the constitution which expressly authorizes this tax to be imposed upon all who exercise a franchise. But if this charter imposes<ipon the company the obligation to establish agencies throughout the State, it is a very imperfect obligation which the courts would have difficulty iu enforcing. If it is not left to the discretion of the company where to establish agencies, who shall fix the limit and say how largé a town shall be, in order to require the company to establish an agency there ? The judgment must be affirmed. Judgment affirmed.